DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1a.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1b.	The amendments filed on 17 March 2021 and 30 November 2020 have been entered. 

Claim Status:
1c.	Claims 1-3, 5-8, 11-14, 53, 55, 57-59 are pending. 
Information Disclosure Statement:
2.	The information disclosure statements filed on 11/30/2020; 12/02/2020; 03/17/2021 have been received and comply with the provisions of 37 CFR §1.97 and §1.98.  They have been placed in the application file and the information referred to therein has been considered as to the merits. 
Response to Applicants’ amendment and arguments:
3. 	The following objection and rejections are withdrawn in light of Applicants’ amendment and arguments: 
 
3a.	All of the objections and rejections of cancelled claims are moot. 
3b.	The amendment has overcome the rejections of claims 1-3, 5-8, 11-14, 53, 55, 57-58 made under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. 
3c.	The amendment has overcome the rejection of claims 1-3, 5-8, 11-14 made under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for not enabling the 
Rejoinder of previously withdrawn process claims:
4.	Claims 1-3, 5-8, 11-14, 53, 55 and 57-58 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 59, directed to the process of using an allowable product, previously withdrawn from consideration as a result of a restriction requirement are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 02 October 2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Closest Art:	 
5.	The art made of record and not relied upon is considered pertinent to applicant's disclosure.



5b.	Mathios et al, (International Journal of Cancer, 2016; Vol. 138, pages 187-194; cited on the IDS of 11/30/2020), teach that ALT-803, (superagonist) in combination with an anti-PD-1 antibody showed an additive effect against melanoma, glioblastoma, (see page 190, and figure 2). 

5c.	Robinson et al, (Immunology letter, 2017, Vol. 190, pages 159-168), teach that there are several clinical trials to test the safety and efficacy of IL-15-based agents as a stand-alone treatment or in conjunction with other therapies to treat both advanced solid tumors and hematological malignancies, (see abstract). The reference teaches that dosing of ALT-803 has been initiated in patients for the treatment of advanced solid tumors, multiple myeloma, and relapsed hematologic malignancy following allogenic stem cell transplant (see Table 2).  

Conclusion:
6.	Claims 1-3, 5-8, 11-14, 53, 55 and 57-59 are allowed.  

Advisory Information:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOZIA M HAMUD whose telephone number is (571)272-0884.  The examiner can normally be reached on Monday-Friday 8AM-4:30Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FOZIA M HAMUD/Examiner, Art Unit 1647                                                                                                                                                                                                        23 March 2021

/BRIDGET E BUNNER/Primary Examiner, Art Unit 1647